Case 8:20-cv-00639-TPB-SPF Document 4 Filed 04/20/20 Page 1 of 11 PageID 29




                        UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT COURT OF FLORIDA
                               TAMPA DIVISION

   JENNY HICKS, on behalf of C.O., a
   minor,

         Plaintiff,

   v.                                     CASE NO.: 8:20-CV-639-TPB-SPF

   THE MANATEE COUNTY SCHOOL
   BOARD,

        Defendant.
   _____________________________/

                  ANSWER AND AFFIRMATIVE DEFENSES OF
                DEFENDANT MANATEE COUNTY SCHOOL BOARD
                      AND DEMAND FOR JURY TRIAL

        Defendant, THE MANATEE COUNTY SCHOOL BOARD (“Board”),

  pursuant to Rules 8(b) and 12, Federal Rules of Civil Procedure, answers

  the numbered paragraphs of the Complaint [Doc. 1], filed on March 23,

  2020 and served on March 31, 2020, and asserts affirmative defenses

  as follows:

                        Jurisdiction, Parties, and Venue

  1.    The allegations of paragraph 1 are admitted for jurisdictional

  purposes only; the Board denies that Plaintiff has a viable claim under the

  Americans with Disabilities Act, 42 U.S.C. § 12131, et seq.
Case 8:20-cv-00639-TPB-SPF Document 4 Filed 04/20/20 Page 2 of 11 PageID 30




  2.     The allegations of paragraph 2 are admitted.

  3.     The Board admits that C.O. is currently enrolled in the Manatee

 County School system; however, she is currently enrolled at Buffalo Creek

 Middle School, not G.D. Rogers Garden-Bollock Elementary School. The

 Board is without knowledge as to each and every one of C.O.’s specific

 medical diagnoses; therefore, the remaining allegations of paragraph 3 are

 denied.

  4.     The Board admits that it is a governmental entity responsible for

  operation of public schools in Manatee County, Florida, in accordance with

  authority and responsibility conveyed by the Florida Constitution and

  Florida Statutes; the remaining allegations of paragraph 4 are denied.

  5.     The Board denies that its actions are or have been in violation of the

  Americans with Disabilities Act or laws of the State of Florida, and denies

  that Plaintiff is entitled to relief.

  6.     The allegations of paragraph 6 are admitted for jurisdictional

  purposes only.

  7.     The allegations of paragraph 7 are admitted for jurisdictional

  purposes only.




                                          2
Case 8:20-cv-00639-TPB-SPF Document 4 Filed 04/20/20 Page 3 of 11 PageID 31




  8.    The allegations of paragraph 8 are denied; specifically, Plaintiff has

  failed to comply with 28 C.F.R. § 35.170 by timely filing a complaint with

  the appropriate agency.

                              General Allegations

  9.    It is admitted that Plaintiff represented to employees of the Board

  that C.O. had been prescribed Epidiolex; however, no physician’s

  prescription for Epidiolex for C.O. was ever provided to the Board, therefore

  the remaining allegations of paragraph 9 are denied.

  10.   It is admitted that Epidiolex is derived from cannabidiol (CBD), a

  major compound found in cannabis. It is admitted that Epidiolex was

  approved by the United States Food and Drug Administration on June 25,

  2018 and that at the time of approval was placed on Schedule I of the

  federal Controlled Substances Act.         The remaining allegations of

  paragraph 10 are denied.

  11.   It is admitted that on November 1, 2018, pursuant to authority

  granted by Sections 893.035 and 893.0355, Florida Statutes, Florida

  Attorney General Pam Bondi issued an emergency rule placing “a drug

  product in finished dosage formulation that has been approved by the

  United States Food and Drug Administration that contains cannabidiol (2-




                                       3
Case 8:20-cv-00639-TPB-SPF Document 4 Filed 04/20/20 Page 4 of 11 PageID 32




  [1R-3-methyl-6R-(1-methylethenyl)-2-cyclohexen-1-yl]-5-pentyl-1,3-

  benzenediol) derived from cannabis and no more than 0.1 percent (w/w)

  residual   tetrahydrocannabinols”    on   Schedule    V   within   Section

  893.03(5)(d), Florida Statutes, and that this rule had the effect of making

  Epidiolex a Schedule V drug under Florida law. The remaining allegations

  of paragraph 11 are denied.

  12.   It is admitted that during the 2019 Legislative Session, Section

  893.03(5)(d), Florida Statutes was amended to include “a drug product in

  finished dosage formulation that has been approved by the United States

  Food and Drug Administration that contains cannabidiol (2-[1R-3-methyl-

  6R-(1-methylethenyl)-2-cyclohexen-1-yl]-5-pentyl-1,3-benzenediol) derived

  from cannabis and no more than 0.1 percent (w/w) residual

  tetrahydrocannabinols” as a Schedule V drug under Florida law. The

  remaining allegations of paragraph 12 are denied.

  13.   It is admitted that before the 2019-2020 school year, Plaintiff

  requested that school personnel administer Epidiolex to C.O. during school

  hours on an emergency basis in the event C.O. suffered a seizure at

  school. The Board offered, as a reasonable accommodation, that Plaintiff,

  or a designated caregiver, be granted access to the school, consistent with




                                      4
Case 8:20-cv-00639-TPB-SPF Document 4 Filed 04/20/20 Page 5 of 11 PageID 33




  applicable school board policies, to administer medication to C.O. when

  needed. The remaining allegations of paragraph 13 are denied.

  14.   The allegations of paragraph 14 are denied.

  15.   The Board is without knowledge as to arrangements between

  Plaintiff and her counsel; therefore, the allegations of paragraph 15 are

  denied.

                      Count I – ADA 42 U.S.C. §12132

  16.   The Board realleges and incorporates by reference its responses to

  paragraphs 1-15, above.

  17.   The allegations of paragraph 17 are admitted for jurisdictional

  purposes only; the Board denies that Plaintiff has a valid or viable claim

  pursuant to the Americans with Disabilities Act.

  18.   The allegations of paragraph 18 are admitted.

  19.   The allegations of paragraph 19 are admitted.

  20.   The allegations of paragraph 20 are admitted.

  21.   The allegations of paragraph 21 are admitted.

  22.   The allegations of paragraph 22 are denied.

  23.   The allegations of paragraph 23 are denied.

  24.   The allegations of paragraph 24 are denied.




                                      5
Case 8:20-cv-00639-TPB-SPF Document 4 Filed 04/20/20 Page 6 of 11 PageID 34




  25.   Any allegation not specifically admitted is denied.

  26.   The Board denies that Plaintiff is entitled to any of the relief

  requested in the Wherefore clause of the Complaint.

                             Demand for Jury Trial

        The Board demands a trial by jury of all issues so triable.

                            AFFIRMATIVE DEFENSES

                            First Affirmative Defense

        Plaintiff's claim is barred because she fails to state a claim for relief

  under Rules 12(b)(6) and 12(c) of the Federal Rules of Civil Procedure.

                          Second Affirmative Defense

        Plaintiff's federal claim under the ADA is barred by the statute of

  limitations.

                           Third Affirmative Defense

        Plaintiff’s claim is barred in whole or in part by constitutional and

  statutory governmental immunity including but not limited to official

  immunity, qualified immunity, discretionary immunity and statutory

  limitations on damages.




                                        6
Case 8:20-cv-00639-TPB-SPF Document 4 Filed 04/20/20 Page 7 of 11 PageID 35




                          Fourth Affirmative Defense

        Plaintiff's federal claim under the ADA is barred by Plaintiff's failure

  to comply with 28 C.F.R. § 35.170 and to timely file a complaint with the

  appropriate agency.

                           Fifth Affirmative Defense

        Plaintiff's claim is barred or reducible to the extent that Plaintiff

  failed to mitigate damages.

                           Sixth Affirmative Defense

        Plaintiff's federal claim under the ADA is barred by Plaintiff's failure

  to exhaust administrative and agency remedies.

                         Seventh Affirmative Defense

        Plaintiff's claim for compensatory damages under the ADA is barred

  because the Board did not act in bad faith or otherwise intentionally

  discriminate against C.O. on the basis of any disability.




                                       7
Case 8:20-cv-00639-TPB-SPF Document 4 Filed 04/20/20 Page 8 of 11 PageID 36




                          Eighth Affirmative Defense

   Plaintiff's federal claim under the ADA is barred because the requested

  accommodation would result in a fundamental alteration in the nature of

            a service, program, or activity provided by the Board.

                          Ninth Affirmative Defense

        Plaintiff's federal claim under the ADA is barred because the

  requested accommodation would result in undue financial and

  administrative burdens to the Board.

                          Tenth Affirmative Defense

        The Board is without information sufficient to form a belief as to the

  nature and extent of Plaintiff’s injuries and damages and therefore denies

  Plaintiff’s allegations in respect thereto and demands strict proof thereof.

                        Eleventh Affirmative Defense

        Plaintiff has failed to comply with Section 1006.062(1)(b) 1., Florida

  Statutes (2019) and School Board Policy 5330 by failing to provide an

  actual prescription for C.O.’s medication to the Board or by explaining the

  necessity for the medication to be provided during the school day.




                                       8
Case 8:20-cv-00639-TPB-SPF Document 4 Filed 04/20/20 Page 9 of 11 PageID 37




                         Twelfth Affirmative Defense

        On information and belief, the prescribing instructions published by

  the manufacturer of the drug at issue may effectively be taken outside of

  school hours and is not properly used as a rescue medication. The Board

  is permitted under the Americans with Disabilities Act and its

  implementing regulations, to impose legitimate safety requirements

  necessary for the safe operation of its services, programs, or activities

  based on actual risks. The Board is not required to administer medication

  to any student in a manner contrary to that provided for by the

  manufacturer.

                       Thirteenth Affirmative Defense

        School District’s offer to allow Plaintiff or a designee caregiver to

  come to the school to administer C.O.’s medication is a reasonable

  accommodation as a matter of law.

                       Fourteenth Affirmative Defense

        C.O. is not being treated differently on the basis of disability.

  Administration of C.O.’s medication is being addressed by the Board in a

  non-discriminatory manner in conformity with the manufacturer’s




                                      9
Case 8:20-cv-00639-TPB-SPF Document 4 Filed 04/20/20 Page 10 of 11 PageID 38




  prescribing information and with the Board’s neutral, non-discriminatory

  policies in order to protect student health and minimize potential liability.

                    Demand for Attorneys’ Fees and Costs

        The Board demands judgment in its favor, along with an award of its

  attorneys' fees and costs pursuant to 42 U.S.C. § 12205, 28 C.F.R. §

  35.175, 29 U.S.C. § 794a (b)and applicable state and federal law.


        Submitted this 20th day of April, 2020.

                            /s/ Holly A. Dincman
                                         Holly A. Dincman (FBN: 0115614)
                                         Trial Counsel
                                         C. Todd Owen (FBN: 0112676)
                                         hdincman@coppinsmonroe.com
                                         towen@coppinsmonroe.com
                                         jclark@coppinsmonroe.com
                                         cmarchena@coppinsmonroe.com
                            COPPINS MONROE, P.A.
                            1319 Thomaswood Drive, Tallahassee, FL 32308
                            Office: 850-422-2420 Fax: 850-422-2730
                            ATTORNEYS FOR DEFENDANT
                            MANATEE COUNTY SCHOOL BOARD




                                       10
Case 8:20-cv-00639-TPB-SPF Document 4 Filed 04/20/20 Page 11 of 11 PageID 39




                          CERTIFICATE OF SERVICE
        Pursuant to Federal Rule of Civil Procedure 5(b)(3) and N.D. Fla. Loc.

  R. 5.1, this document is being filed electronically and service shall be

  through the Court’s transmission facilities on all persons appearing before

  this Court.

                                       /s/ Holly A. Dincman
                                       Attorney




                                      11
